Case 2:20-mc-00031-MTL Document 1-9 Filed 06/19/20 Page 1 of 5




                EXHIBIT 9
        Case 2:20-mc-00031-MTL Document 1-9 Filed 06/19/20 Page 2 of 5




                                 THE WILKINS LAW FIRM
                              3300 N. Central Ave., Ste. 2600
                                   Phoenix, AZ 85012
                                    Tel: 602-795-0789
                                    Fax: 602-910-5567

VIA EMAIL
Tabitha De Paulo
Kirkland & Ellis
609 Main Street
Houston, TX 77002
tabitha.depaulo@kirkland.com

June 9, 2020

       Re:     Top Class Actions’ response to subpoena in In Re 3M Combat Arms
               Earplug Products Liability Litigation

Dear Tabitha:

       In response to your letter dated May 20, 2020, my client continues to assert that
the documents requested in in Requests 1, 2, and 6 contain confidential information,
attorney-client privilege, or attorney work product and are therefore not subject to
disclosure absent a court order.

       A. Confidential Information

       Requests 1 and 6 include requests for documents that are considered confidential
pursuant to Arizona’s ER 1.6(a). This rule is similar to Florida’s ethical rule 4-1.6, which
requires lawyers to maintain confidentiality. This rule applies to communications that
clients provide to Top Class Actions, since the purpose of these communications is to
seek legal assistance.

       The trend across the country indicates a consensus that communications between
clients and lawyer referral services are confidential communications that are deemed
privileged attorney-client communications. The American Bar Association created Rule
          Case 2:20-mc-00031-MTL Document 1-9 Filed 06/19/20 Page 3 of 5


June 9, 2020
Page 2



XIV of the Model Supreme Court Rules Governing Lawyer Referral and Information
Services which states: “A disclosure of information to a lawyer referral service for the
purpose of seeking legal assistance shall be deemed a privileged lawyer-client
communication.” The purpose of this rule is illustrated in the commentary, which
provides that “since a client discloses information to a lawyer referral service for the sole
purpose of seeking the assistance of a lawyer, the client’s communication for that
purpose should be protected by lawyer-client privilege.” Rule XIV cmt.

       While we cited to Arizona’s ethical rules in our previous letter, Florida’s ethical
rules do not lead to a different outcome. Under Florida’s ER 4-1.6(a), “A lawyer must
not reveal information relating to representation of a client…unless the client gives
informed consent.” In this case, we do not have informed consent. Further, this duty is
broad and extends to the client’s name and content of communications. It also extends
to “[m]atters communicated in confidence by the client [and] all information relating to
the representation, whatever its source.” ER 4-1.6 cmt. Further, this duty is not limited
to current clients, but also applies during a consult and after representation has ended.
See ER 4-1.18; ER 4-1.9(c).

        Florida’s ethical rules state a similar purpose for the duty of confidentiality as is
stated by the Model Rules—to encourage disclosure of information by a client seeking
the assistance of a lawyer. See ER 4-1.6 cmt. (“The client is thereby encouraged to seek
legal assistance….”).

       Consistent with the Model Rule, several states have enacted rules that prohibit the
disclosure of information provided to lawyer referral services if the purpose of the
communication is to seek legal assistance. See California Evidence Code § 996(a); O.R.S.
40.225; N.Y. Judiciary Law App. at 498; Utah Evid. R. 504. In every state where these
rules have been enacted, the purpose for such rules is the same—to encourage the public
to seek legal assistance.

       Even if the communication is not to or from a lawyer referral service, the
information is still protected under the duty of confidentiality when the information is
provided to an agent of the attorney. In this case, Top Class Actions is an agent of the
attorneys and therefore cannot disclose confidential client information or
communications. See, e.g., RESTATEMENT (THIRD) OF THE LAW GOVERNING LAWYERS § 60
(2000) (“Agents of a lawyer assisting in representing a client serve as subagents and as
such independently owe a duty of confidentiality to the client.”).

      Here, the communications and information you are requesting falls squarely
within the realm of confidential information that is protected by the ethical rules as well

                                              2
          Case 2:20-mc-00031-MTL Document 1-9 Filed 06/19/20 Page 4 of 5


June 9, 2020
Page 3



as public policy considerations that protect and encourage individuals to seek out legal
assistance As such, the information that is deemed confidential has been redacted and
appropriately marked as such in the privilege log that was provided to you.

        B. Attorney-Client Privilege

       Not only are the requested documents considered confidential communications
under the ethical rules, but they are also protected as attorney-client privilege pursuant
to Fed. R. Evid. 502(g).

      Top Class Actions is not a lawyer, but is a lawyer’s agent, and therefore by
communicating to Top Class Actions, the claimant has not waived its privilege. The
agency exception to waiver applies to disclosures of information to agents of the attorney
when the communication is necessary for the provision of legal advice. See In re Int’l Oil
Trading Co., 548 B.R. 825, 834-835 (S.D. Fla. 2016).

       Since Top Class Actions is a lawyer’s agent, and since the claimants have not
waived any privileges, the confidential information and communications necessary for
the provision of legal advice constitute attorney-client privilege and will not be disclosed
absent a court order.

        C. Attorney Work Product

        As to Request No. 2, Top Class Actions continues to assert that this request seeks
information that is protected as attorney work product. In Stern v. O’Quinn, 253 F.R.D.
663 (S.D. Fla. 2008), the court held that “[t]he fact that materials might be generated by
an agent of the attorney, and not the attorney himself, does not divest of that status that
would otherwise be considered protected by the work-product doctrine…” Id. at 674.
Further, as previously cited, Miller UK Ltd. v. Caterpillar, Inc., 17 F. Supp. 3rd 711 (N.D.
Ill. 2014), held that disclosure of work product to third parties does not automatically
waive work product protection. Id. at 736. The court reasoned that waiver occurs when
protected communications are disclosed in a manner that substantially increases the
opportunity for adversaries to gain the information.

       Here, since Top Class Actions is an agent of the law firm, communications and
information prepared in anticipation of litigation or information that contains the
attorneys’ mental impressions or opinions about the case, is kept confidential and is not
subject to disclosure pursuant to Fed. R. Civ. Pro. 26(b)(3)(A).




                                             3
          Case 2:20-mc-00031-MTL Document 1-9 Filed 06/19/20 Page 5 of 5


June 9, 2020
Page 4



        D. Objection to Privilege Log

        As part of our previous disclosure, a privilege log was provided to you. In
response to your objections, a more detailed privilege log is being provided along with
this letter.

       In your letter, you cite to Diamond State Ins. Co. v. Rebel Oil Co., 157 F.R.D. 691, 698
(D. Nev. 1994), to support your position that Top Class Actions’ privilege log is
inadequate. In Diamond State, the court indicated that a privilege log should contain the
following information: (1) the attorney and client involved, (2) the nature of the
document, (3) all persons or entities shown on the document to have received or sent the
document, (4) all persons or entities known to have been furnished the documents or
informed of its substance, and (5) the date the document was generated, prepared or
dated. Here, all of the information required in Diamond State has now been included in
the privilege log with the exception of the claimants’ identifying information. As stated
above, Top Class Actions maintains that the identifying information of each claimant is
confidential and cannot be disclosed absent a court order.

       If you have any further specific objections to the privilege log, please identify each
objection with specificity.

                                                   Sincerely,

                                                   /s/ Amy M. Wilkins

                                                   Amy M. Wilkins




                                               4
